ILND 450 (Rev.Case:   1:16-cv-02895
              10/13) Judgment in a Civil ActionDocument   #: 210 Filed: 09/10/19 Page 1 of 1 PageID #:2123

                                     IN THE UNITED STATES DISTRICT COURT
                                                   FOR THE
                                        NORTHERN DISTRICT OF ILLINOIS

    Renetrice Pierre, Individually and on Behalf of
    Others Similarly Situated,

    Plaintiff(s),                                                  Case No. 16cv2895
                                                                   Judge Harry D. Leinenweber
    v.

    Midland Credit Management, Inc.,

    Defendant(s).

                                              JUDGMENT IN A CIVIL CASE

Judgment is hereby entered (check appropriate box):

                    in favor of plaintiff(s) Renetrice Pierre and a class of others similarly situated
                    and against defendant(s) Midland Credit Management, Inc.
                    in the amount of $350,07.27 ,

                             which      includes       pre–judgment interest.
                                        does not include pre–judgment interest.

            Post-judgment interest accrues on that amount at the rate provided by law from the date of this judgment.

            Plaintiff(s) shall recover costs from defendant(s).


                    in favor of defendant(s)
                    and against plaintiff(s)
.
            Defendant(s) shall recover costs from plaintiff(s).


                    other:

This action was (check one):

         tried by a jury with Judge Harry D. Leinenweber presiding, and the jury has rendered a verdict.
         tried by Judge Harry D. Leinenweber without a jury and the above decision was reached.
         decided by Judge Harry D. Leinenweber on a motion.



Date: 9/10/2019                                                Thomas G. Bruton, Clerk of Court

                                                               Melanie A. Foster, Deputy Clerk
